PER CURIAM
Appellant seeks reversal of a judgment committing him as a mentally ill person for a period not to exceed 180 days. ORS 426.130. He asserts that the trial court erred in concluding that, due to a mental disorder, he is a danger to himself and unable to provide for his basic personal needs. See ORS 426.005(l)(e). The state concedes that the evidence is legally insufficient to support the involuntary commitment and that the trial court’s judgment should be reversed. We agree and accept the state’s concession.
Reversed.